Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/7/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-13, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Richardson et al. (USPN 1,658,654).
Richardson discloses a vehicle transmission arrangement arranged in a gearbox housing comprising a lubricant reservoir with a lubricant, the vehicle transmission arrangement comprising: a transmission shaft (see cylindrical shaft portions of 8/9 in Fig. 2) and a gear wheel (7) connected to the transmission shaft, wherein the gear wheel is partially positioned in the lubricant reservoir (lines 59-63) for receiving lubrication, wherein the gear wheel comprises: a first axial end surface (left side in Fig. 2); 
a second axial end surface (right side in Fig. 2) arranged on an opposite side of the gear wheel relative to the first axial end surface; and a plurality of gear teeth (see Figs 1 and 2) arranged circumferentially on the gear wheel and positioned between the first and second axial end surfaces; characterized in that the first axial end surface comprises a plurality of angularly spaced protrusions (15/17/20 see Fig. 1) extending axially from the first axial end surface in a direction of a surface normal of the first axial end surface; wherein each of the plurality of angularly spaced protrusions comprises a surface inclined (20) relative to the first axial end surface; wherein the inclined surface is inclined relative to the first axial end surface up to 45 degrees (see Fig 4. where element 20 is not inclined more than 45 degrees and is therefore inclined “up to 45 degrees”); wherein the inclined surface is a plane inclined surface (see Figs 1 and 4, element 20 is a planar surface); wherein each of the plurality of angularly spaced protrusions comprises a radial extension (15) along the first axial end surface; wherein each of the plurality of angularly spaced protrusions extends in an at least partially radial direction from a radial inner end portion (see Fig. 2) of the first axial end surface; wherein each of the plurality of angularly spaced protrusions is arranged at a circumferential position (see Fig. 1) of the first axial end surface corresponding to an axial end position of a gear tooth (each of the angularly spaced protrusions are considered to be arranged corresponding to the gear tooth they are closest to); wherein the plurality of angularly spaced protrusions is arranged on the first axial end surface as an external member (protrusions are on the exterior of the gear and are therefore considered external members); wherein each of the plurality of angularly spaced protrusions comprises a circumferential extension (17/20); wherein the circumferential extension is formed by an inclination (see Fig 4, element 20 in inclined and extends in the circumferential direction) of the protrusion along the first axial end surface; wherein each of the plurality of angularly spaced protrusions comprises a curve-shaped portion (see Fig. 1, the radius in the joint between elements 15 and 16 is considered a curved-shaped portion); wherein the gear wheel comprises a second plurality of angularly spaced protrusions (see Fig. 2) arranged on the second axial end surface and extending axially from the second axial end surface in a direction of a surface normal of the second axial end surface; and further comprising an input shaft (13) arranged to receive a torque from a vehicle prime mover, and an output shaft (axel shafts, not shown) arranged to provide a torque to wheels of a vehicle, wherein the transmission shaft is a counter shaft (the cylindrical shaft portions of 8/9 are considered a counter shaft) arranged to transmit the torque from the input shaft to the output shaft.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (USPN 1,658,654).
Richardson discloses the claimed invention except for wherein the plurality of angularly spaced protrusions is integrally formed with the first axial end surface.
Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the protrusions of Richardson to be integral, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  




Allowable Subject Matter
Claims 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658